UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 29, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.0% Rate (%) Date Amount ($) Value ($) Alabama - 2.5% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 3,000,000 3,076,680 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,862,220 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,099,288 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,170,984 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,338,269 Alaska - .6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 Arizona - 1.9% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 6,031,550 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,795,350 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,399,820 Arkansas - .6% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,127,918 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,838,537 California - 13.7% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,381,444 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,128,262 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 13.7% (continued) Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,289,670 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 6,000,000 b 6,828,780 California, GO (Various Purpose) 5.25 10/1/20 13,060,000 15,091,875 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,456,475 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,085,150 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,006,100 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 1,500,000 b 1,714,440 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,341,730 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,367,064 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,820,490 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,397,761 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,075,450 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 9,353,607 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,747,206 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,988,500 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,367,296 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,898,700 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,418,540 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,897,515 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,743,150 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 13.7% (continued) Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,166,442 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 875,000 875,219 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,229,900 University of California Regents, General Revenue 5.25 5/15/23 125,000 133,670 Colorado - 3.6% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,862,935 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,018,592 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,889,150 Connecticut - 1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 2,500,000 3,111,375 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,515,245 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,157,880 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,156,740 District of Columbia - 2.5% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.25 7/15/18 1,255,000 1,330,325 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,878,300 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,218,518 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,592,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - 2.5% (continued) Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,225,156 Florida - 8.3% Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,325,495 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,106,227 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 19,647,520 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,894,950 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,047,855 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,430,780 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/24 1,480,000 1,814,362 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/30 1,250,000 1,490,550 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,407,541 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 925,000 c 985,449 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 3,086,900 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/34 2,000,000 2,298,380 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,815,420 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,183,640 Miami-Dade County, Water and Sewer System Revenue (Prerefunded) 5.38 10/1/18 5,000,000 b 5,608,250 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,799,150 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 899,850 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.4% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 2,000,000 2,405,680 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 b 3,564,780 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,216,820 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,128,120 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; Merrill Lynch and Co., Inc.) 5.50 9/15/28 2,530,000 3,115,518 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 2,976,354 Hawaii - .8% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 Idaho - .2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 1,450,000 b Illinois - 10.0% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,907,299 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,171,472 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 4,000,000 4,606,880 Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,846,875 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,112,150 Chicago Park District, Limited Tax GO 5.00 1/1/30 2,060,000 2,267,174 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,161,461 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,859,715 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,565,566 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/28 1,205,000 1,428,576 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 2,140,000 2,470,031 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 10.0% (continued) Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,668,400 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 2,000,000 2,374,140 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 5,000,000 5,430,000 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 1,665,000 1,781,833 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,489,642 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,896,211 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,246,155 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,855,298 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,833,441 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,148,388 Indiana - 3.0% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,575,784 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 3,002,250 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 3,000,000 3,509,490 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 4,070,885 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,480,934 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/28 2,440,000 2,890,180 Iowa - .3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 Kentucky - 1.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,567,000 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Kentucky - 1.2% (continued) Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,601,646 Louisiana - 2.6% Louisiana State University Board of Supervisors and Agricultural and, Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,289,780 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,126,500 Maryland - .6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,630,005 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/31 1,740,000 2,023,568 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,385,423 Massachusetts - 4.6% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,963,505 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,171,250 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,897,641 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,182,310 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/34 2,630,000 3,127,990 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,539,233 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,583,872 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 3,031,025 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 6,146,950 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 2,000,000 2,427,320 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,856,820 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,401,300 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,301,780 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 3,180,000 3,851,362 Michigan Finance Authority, HR (Oakwood Obligated Group) 5.00 8/15/30 3,870,000 4,474,881 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,162,160 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 6,011,600 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,733,950 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,652,450 Minnesota - .2% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 Missouri - 2.4% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,511,400 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,495,000 1,713,419 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/30 2,425,000 2,756,231 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/35 3,705,000 4,256,045 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Missouri - 2.4% (continued) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/32 1,550,000 1,789,630 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/30 3,270,000 3,873,609 Nebraska - 1.0% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/29 4,750,000 5,563,057 Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 2,250,000 2,619,810 Nevada - 2.2% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,791,832 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,315,706 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,371,300 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,543,226 New Hampshire - .7% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.86 10/1/33 6,000,000 e New Jersey - 2.1% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 2,250,000 2,424,757 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,400,000 1,549,758 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,384,680 Rutgers The State University, GO 5.00 5/1/29 6,840,000 8,115,797 New Mexico - 1.0% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.04 8/1/19 5,000,000 e 4,964,550 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Mexico - 1.0% (continued) New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.94 2/1/19 2,500,000 e 2,489,475 New York - 6.4% New York City, GO 5.00 8/1/20 2,655,000 3,108,421 New York City, GO 5.00 3/1/25 3,300,000 4,107,345 New York City, GO 5.00 8/1/28 5,000,000 5,951,350 New York City, GO (Prerefunded) 5.00 8/1/16 50,000 b 50,992 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,062,439 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,366,149 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,336,716 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,448,160 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 300,000 b 315,660 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,490,000 2,827,644 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,848,631 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 4,000,000 4,743,800 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 10,000 b 11,334 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 813,459 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 1,500,000 1,681,875 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.64 12/3/19 5,000,000 e 4,932,000 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) North Carolina - .8% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,694,920 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,403,184 Ohio - .5% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 Oregon - .1% Port of Portland, Revenue (Portland International Airport) 5.00 7/1/35 1,000,000 Pennsylvania - 2.8% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,757,993 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 180,000 186,862 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,681,337 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,155,608 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 1,650,000 1,953,303 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 740,000 762,074 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,223,185 Philadelphia School District, GO 5.00 9/1/21 3,555,000 3,951,169 South Carolina - 1.1% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,724,850 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/25 2,320,000 2,873,413 Texas - 7.4% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,815,577 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/32 1,350,000 1,567,242 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 7.4% (continued) Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 5,000,000 6,116,900 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 4,000,000 4,791,920 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 3,013,275 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/28 2,500,000 2,958,525 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 2,325,000 2,740,524 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.87 7/1/32 1,850,000 e 1,702,000 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,224,656 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,977,175 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 385,000 419,096 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 5,000,000 5,868,650 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 3,000,000 3,819,000 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,956,750 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,553,873 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,045,195 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,883,275 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,276,600 Virginia - .5% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 Washington - 3.8% Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,949,894 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/34 2,000,000 2,332,620 Long-Term Municipal Investments - 99.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Washington - 3.8% (continued) Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 998,216 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/18 3,025,000 b 3,318,183 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,988,594 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,899,975 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 6,243,236 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,257,094 West Virginia - .2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 Wisconsin - 1.3% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/36 4,500,000 5,260,230 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,248,287 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 2,250,000 2,556,135 Total Investments (cost $720,717,441) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities were valued at $985,449 or .13% of net assets. d Non-income producing—security in default. e Variable rate security—interest rate subject to periodic change. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 -Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds † 772,311,581 899,850 † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At February 29, 2016, accumulated net unrealized appreciation on investments was $52,493,990, consisting of $54,844,961 gross unrealized appreciation and $2,350,971 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J.
